DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 23-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 23:	The prior art of record does not teach or reasonably suggest an optical assembly, comprising: a lens having a lens body disposed about an optical axis, comprising: a proximal section, comprising at least one input surface having a convex central portion and a peripheral portion surrounding the convex central portion collectively forming a cavity for at least partially receiving light from a light source, and a distal section, comprising at least one output surface through which light exits the lens body; wherein a width of said distal section exhibits a decreasing taper from the proximal section to said at least one output surface through which light exits the lens body; a light guide optically coupled to the at least one output surface of the lens for receiving at least a portion of the light exiting the lens; wherein the proximal section further comprises a substantially elliptical peripheral surface for receiving at least a portion of the light entering the lens via the peripheral portion surrounding the convex central portion of the at least one input surface and for directing at least some of the received light via total internal reflection to the distal section, the substantially elliptical peripheral surface having proximal and distal focal points on the optical axis, wherein the proximal focal point is within the cavity and the distal focal point is positioned external to the lens and at a distance from the at least one output surface such that light rays diverging from the distal focal point exhibit an angular spread commensurate with a numerical aperture of the light guide.
Goto et al. (US 8,534,890 B2), considered a close prior art, teaches an optical assembly (Figs. 6, 7), comprising: a lens (600) having a lens body disposed about an optical axis (706), comprising: a proximal section (portion of 600 proximate to 604), comprising at least one input surface (604) forming a cavity for at least partially receiving light from a light source (Fig. 7), and a distal section (portion of 600 distal to 604), comprising at least one output surface (606) through which light exits the lens body (Fig. 7); wherein a width of said distal section exhibits a decreasing taper from the proximal section to said at least one output surface through which light exits the lens body (see Fig. 7); a light guide optically coupled to the at least one output surface of the lens for receiving at least a portion of the light exiting the lens (1); wherein the proximal section further comprises a substantially elliptical peripheral surface for receiving at least a portion of the light entering the lens via the peripheral portion surrounding the convex central portion of the at least one input surface and for directing at least some of the received light via total internal reflection to the distal section (column 6 lines 20-42), the substantially elliptical peripheral surface having proximal (612) and distal (710) focal points on the optical axis (see Fig. 7), wherein the proximal focal point is within the cavity (column 6 lines 39-42) and the distal focal point is positioned external to the lens (see Fig. 7) and at a distance from the at least one output surface (see Fig. 7).  Goto does not teach a proximal section, comprising at least one input surface having a convex central portion and a peripheral portion surrounding the convex central portion and the light rays diverging from the distal focal point exhibit an angular spread commensurate with a numerical aperture of the light guide, and it would not make sense to make the light rays exhibit an angular spread commensurate with the numerical aperture of the light guide because in Goto’s intended use light is meant to the emitted from the side surfaces of the light guide and thus teaches away from keeping all rays entering the light guide within the acceptance cone.
Cassarly et al. (US 2005/0201100 A1), considered a close prior art, teaches an optical assembly (Figs. 21, 22), comprising: a lens (360) having a lens body disposed about an optical axis (see Figs. 21, 22), comprising: a proximal section (68), comprising at least one input surface (75+76) having a convex central portion (76) and a peripheral portion (75) surrounding the convex central portion collectively forming a cavity for at least partially receiving light from a light source (74), and a distal section (372), comprising at least one output surface (78) through which light exits the lens body (Figs. 21, 22); a light guide optically coupled to the at least one output surface of the lens for receiving at least a portion of the light exiting the lens (362); wherein the proximal section further comprises a substantially elliptical peripheral surface for receiving at least a portion of the light entering the lens via the peripheral portion surrounding the convex central portion of the at least one input surface and for directing at least some of the received light via total internal reflection to the distal section (Figs. 21, 22), the substantially elliptical peripheral surface having proximal and distal focal points on the optical axis (see Figs. 21, 22), wherein the proximal focal point is within the cavity (see Figs. 21, 22) and the distal focal point is positioned external to the lens (see Fig. 21) and at a distance from the at least one output surface (see Fig. 21).  Cassarly’s Fig. 21-22 embodiment does not teach wherein a width of said distal section exhibits a decreasing taper from the proximal section to said at least one output surface through which light exits the lens body.
Goto’s reasoning for having a width of said distal section exhibit a decreasing taper from the proximal section to said at least one output surface through which light exits the lens body is to redirect light towards the exit surface (Goto column 6 lines 9-19).  In their decision, the Patent Trial and Appeal Board (PTAB) ruled that a similar motivation was insufficient to modify Cassarly to have a tapering distal section.
Similarly, Cassarly’s reasoning for having a convex central portion and a peripheral portion surrounding the convex central portion is also to redirect light directed at the convex central portion to the output surface (Cassarly paragraph 64).  Since Goto already has a structure which performs this function one would not be motivated to add another for the same purpose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875              

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875